Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 3, 2018

                                      No. 04-18-00825-CV

                  IN THE INTEREST OF C.D.M. AND A.P., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02692
                      The Honorable Linda A. Rodriguez, Judge Presiding

                                         ORDER
        The reporter’s record was due November 9, 2018, but was not filed. By statute, this
appeal is accelerated, and is to take precedence over other matters. See TEX. FAM. CODE ANN. §
109.002(a-1). Strict deadlines exist with regard to disposal of appeals dealing with termination
of parental rights — specifically, the appellate court must dispose of the appeal within 180 days
of the date the notice of appeal is filed in the trial court. With regard to the appellate record,
pursuant to Rule 35.3(c) of the appellate rules, this court may not grant an extension of more
than ten days in an accelerated appeal. TEX. R. APP. P. 35.3(c). Moreover, extensions granted by
this court “must not exceed 30 days cumulatively, absent extraordinary circumstances.” Id. R.
28.4(b)(3). Rule 28.4(b)(3) makes no distinction between bench and jury trials. See id.

        On November 14, 2018, we ordered court reporter David Zarate to file this reporter’s
record on or before November 26, 2018. On the due date, reporter Zarate filed “Volume 2 of 2”
with this court. The clerk’s office of this court conducted additional inquiries and ultimately
determined that reporter Angie R. Jimenez is responsible for preparation of the remaining portion
of the court reporter’s record.

        We therefore ORDER court reporter Angie R. Jimenez to file her portion of the
reporter’s record in this court on or before December 10, 2018. With regard to termination
appeals, in addition to the responsibility imposed on the trial court under Rule 35.3(c) — trial
court is jointly responsible for ensuring the appellate record is timely filed — the trial court
must direct the official or deputy reporter to immediately commence the preparation of the
reporter’s record. Id. 28.4(b)(1). The trial court must arrange for a substitute reporter if
necessary to ensure the reporter’s record is timely filed. Id.

        We order the clerk of this court to serve a copy of this order on all counsel, court
reporter Angie R. Jimenez, and the trial court.

                                                    _________________________________
                                                    Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court